DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires, among other things, “wherein the first input of the second logic unit is coupled to the first input line of the second processing channel; multiplexing circuitry comprising: a first input multiplexer arranged to switch between: a respective first state in which the second input of the first logic unit is coupled to the second input line of the first processing channel, and a respective second state in which the second input of the first logic unit is instead coupled to the first input line of the second processing channel, and a first output multiplexer, arranged to switch between: a respective first state in which the output line of the second processing channel is coupled to the output of the second logic unit, and a respective second state in which the output line of the second processing channel is instead coupled to the output of the first logic unit; and control circuitry arranged to control the multiplexing circuitry in response to instructions being executed.”
  	The closest prior art includes Bi (IEEE article entitled Pipelined Structure Based on Radix-22  FFT Algorithm; and Donohoe (U.S. patent No. 6,883,084). Bi taught   A circuit for use in a processor (e.g., see fig. 4), the circuit comprising: a first processing channel comprising: a respective first input line (the input line “a”), second input line wherein the first input of the second logic unit is coupled to the first input line of the second processing channel; multiplexing circuitry comprising: a first input multiplexer arranged to switch between: a respective first state in which the second input of the first logic unit is coupled to the second input line of the first processing channel, and a respective second state in which the second input of the first logic unit is instead coupled to the first input line of the second processing channel,… .”  
Claims 19 and 20 recite similar limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chong (patent No. 6,119,141) disclosed resistive coupling of function selection signal from input multiplexers in arithmetic logical units in ALU (e.g., see abstract).
	Schmit (patent No. 7,242,216) disclosed embedding memory between tile arrangement of a configurable IC (e.g., see abstract and figs. 15,16).  
	Barwski (patent No. 7,694,112) disclosed multiplexing output from second execution unit adds/saturation processing portion of wider width intermediate result of first primitive execution unit for compound computation (e.g., see abstract and fig. 1).
	Woo (patent No. 9959247) disclosed permuting in a matrix-vector processor (e.g., see abstract).
	Westwick (patent No. 9,966,960) disclosed configurable logic circuit including dynamic lookup table (e.g., see abstract).
	Sade (patent No. 10,521,266) disclosed efficient implementation of complex vector fused multiple add and complex vector multiply (e.g., see abstract and fig 3A).

	Alsup (e.g., see patent application publication No. 2015/0324949) disclosed micro-coded transcendental instruction execution (e.g., see abstract).
	Anderson (patent application publication No.2019/0004853) disclosed streaming engine with short cut start instructions (e.g., see abstract and fig 3).
Rakosi,Z.E. et al, HOT-SWAPPING ARCHITECTURE EXTENSION FOR MITIGATION OF PERMANENT FUNCTIONAL UNIT FAULTS, 2009, IEEE, pp. 578-581.   (Year: 2009).
Jain, J. et al., Design and Development of Efficient Reversible Floating Point Arithmetic unit, 2015, IEEE, pp. 811--815. (Year: 2015).
Beauchamp, M.J.,  et al., Architectural Modifications to Enhance the Floating-Point Performance of FPGAs, 2008, IEEE, IEEE transactions on Very large scale integration, Vol. 16, No.2, pp. 177-187.   (Year: 2008).
Manuel B. R. et al., An area efficient high speed optimized FFT algorithm, 2017 IEEE, 5 pages.  (Year: 2017).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183